Citation Nr: 0834159	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1978 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The Board issued a decision on this 
claim in July 2007.  However, in May 2008, the parties (the 
Secretary of VA and the veteran) filed a Joint Motion for 
Remand with the Court of Appeals for Veterans Claims.  The 
Motion was granted by Order of the Court in May 2008.

The Board notes that the veteran has submitted two requests 
for hearings that he has later withdrawn.  In his first 
substantive appeal dated in November 2004, the veteran 
requested a personal hearing before a Veteran's Law Judge 
(VLJ), sitting at the RO.  In his second substantive appeal, 
also dated in November 2004, he indicated that he did not 
want a hearing.  He also formally withdrew his hearing 
request in February 2005.  Thereafter, in November 2005, the 
veteran requested a personal hearing before a VLJ at the 
Board in Washington, DC.  He subsequently withdrew this 
request in February 2006.  No further communication from the 
veteran regarding a hearing has been received.  As such, the 
Board considers the veteran's hearing request to remain 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2007). 

The Board observes that the veteran filed the present claim 
as a request to reopen a prior claim for service connection 
for schizophrenia (mood disorder) that was denied by the RO; 
however, VA was unable to locate his claims file.  
Accordingly, the RO recharacterized the claim to reopen as a 
new claim and informed the veteran that he would not need to 
submit new and material evidence in order for the claim to be 
considered on the merits.  The Board notes that the veteran's 
original claims folder, to include the original August 1986 
rating decision denying service connection for schizophrenia, 
immature personality, was recovered by the RO in July 2007.  
However, as the claim has been adjudicated at the RO and 
certified to the Board as a new claim, the now present prior 
final denial does not impose any additional evidentiary 
requirements on the veteran. 

In addition, the Board notes that the medical evidence of 
record shows a number of different diagnoses for the 
veteran's current psychiatric disorder, to include 
schizophrenia, schizo-affective disorder, depressive 
disorder, not otherwise specified, and substance-induced mood 
disorder.  Therefore, the Board has re-characterized his 
claim for service connection for schizophrenia (mood 
disorder) as one of entitlement to service connection for an 
acquired psychiatric disorder.  

The Board notes that the veteran's February 2008 appeals 
brief to the Court raises a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
development of a claim for service connection for PTSD is 
distinct from the development of a service connection claim 
for other acquired psychiatric disorders.  Thus, the claim 
must be considered a new claim and REFERRED to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffers an acquired psychiatric 
disorder related to his military service.  The Board 
determines, in accordance with the Joint Motion for Remand, 
that a remand is required for further development of the 
record.

In his November 2004 substantive appeal, the veteran 
indicated that he was hospitalized for psychiatric treatment 
at Beauford [sic] Naval Hospital.  The Joint Motion finds 
that, although requests were made to the National Personnel 
Records Center for service treatment records, direct requests 
to the Naval Hospital were not conducted.  The Board notes 
that records from the veteran's in-service hospitalization at 
Beaufort Naval Hospital are, in fact, already associated with 
the claims folder.  Nevertheless, the record does not reveal 
the source of the hospital records.  Thus, the Board 
determines that a remand is necessary to ensure that Beaufort 
Naval Hospital has been contacted directly for any treatment 
records relevant to the veteran's September 1978 psychiatric 
hospitalization. 

Additionally, at the time of the last adjudication by the RO, 
the only service records in the claims file were the 
aforementioned hospital records.  However, subsequent to the 
Board's prior decision on this claim, the veteran's original 
claims folder was received by the RO, to include the 
veteran's service treatment records.  As these records, and 
any other evidence within that folder, were not available at 
the time of the last adjudication of the claim by the RO in 
June 2005, a remand is required so that the RO/AMC may 
consider this previously unavailable evidence.

Further, it appears from the record that the veteran was 
receiving frequent psychiatric treatment at the VA Medical 
Center (VAMC) in Cleveland.  The most recent VA treatment 
record in the claims file is dated in May 2003.  Therefore, 
requests should be made of the VAMC in Cleveland for any 
additional, relevant treatment records dated after May 2003.

Finally, the VCAA is applicable to the claim.  While the 
appeal was pending, the Court held that VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not been advised of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability now on appeal.  
Therefore, this remand for substantive development will also 
enable VA to provide appropriate VCAA notice that informs the 
veteran as to the type of evidence that is needed to 
establish both a disability rating and an effective date for 
the disability on appeal, as required by Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disability now on appeal, in 
accordance with Dingess/Hartman.  

2.	Request all treatment records relevant 
to the veteran's September 1978 in-
service psychiatric treatment directly 
from Beaufort Naval Hospital.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

3.	Request mental health treatment records 
for the veteran, dated from May 2003 
onward, from the VAMC in Cleveland.  
All requests and responses, positive 
and negative, should be associated with 
the claims file. 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include the contents 
of the original claims folder and any 
other evidence received since the June 
2005 supplemental statement of the 
case.  The veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




